PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/569,282
Filing Date: 09/12/2019
Appellant(s): Janscha et al. 



__________________
Garrett B. Bickford
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/16/2020.

06/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
I.	Legal Standards under 35 U.S.C. 103
	Appellant merely lay out the legal standards of 35 U.S.C. in this section. No argument is made.

II.	The rejections of claims 1-5, 7-12, and 16 under 35 U.S.C. § 103 as being unpatentable over Cristoforo in view of Grace and additional references are improper and should be reversed.
	Appellant lay the rejection set forth in the Final Office Action dated 06/15/2020. No argument is made.
	
Background of Cristoforo and Grace
Appellant in his view, explain the teaching of Cristoforo and Grace. No argument is made.

Grace is not analogous art to the rejected claims and the rejections made in view of the combination of Cristoforo and Grace should be reversed.
Grace is not on the same field of Endeavor as the present application.
Appellant argue that Grace is not analogous because the field of endeavor test is not proper and Grace is not analogous because according to the appellant “Based on a proper consideration of “the explanations of the invention’s subject 
Examiner respectfully disagree with appellant: As explained by the appellant,  “This test for analogous art requires the PTO to determine the appropriate field of endeavor by reference to explanations of the invention’s subject matter in the patent application, including the embodiments, function, and structure of the claimed invention.” Bigio, 381 F.3d at 1325 {citing In re Wood, 599 F.2d 1032, 1036 (CCPA 1979)). In other words, while disclosure in the specification is taken into consideration, the claimed invention needs to claim particular element of what is disclose on the specification in order for said particular element to be part of the field of endeavor test. In this case, and as explained in the Final Office Action dated 06/15/2020, Even thou applicant define the claimed 
Grace’s disclosure is not “reasonably pertinent” to the problems faced by the inventors of the Present Application.
Appellant argue that Grace is not reasonably pertinent to the problem that the applicant to solve because Grace is for enclosed spaces and not seeking to determine whether a generator is operating in an enclosed space or and open space, 
Once again, appellant is relying to a problem that it might be disclose in the specification, but the claim at question (claim 1) have no limitation to address not solve the “determine whether a generator is operating in an enclosed space or and open space”. In this particular instant and this particular limitation, the “problem at hand” is “measuring level of CO over a set time interval to indicate a trend building of CO levels” and Grace provide a solution for that as indicated in the rejection (See rejection of claim 1 in the Final Rejection dated 06/15/2020). Furthermore, as explained in the Final rejection dated 06/15/2020, Even thou applicant define the problem facing the inventor is determining open and enclosed space to allow the generator to take different shutdown actions, the claims in question recite merely a system that determine a level of CO and shuts down the system based on the level. The claim as written does not take into consideration the space (i.e. environment) in which the system is performing, therefore, the claim in question does not address nor solve the problem in which the applicant is making reference to. 
Appellant states that the examiner analysis is incorrect because the solely the claim language is used to determine the “problem” faced by the applicant and hence specification is not taken. 
Examiner respectfully disagrees with appellant: Specification was taken into consideration to determine the problem. However, the “problem” in which the appellant is making reference, is not addressed not solved in the claim in question (claim) therefore, said “problem” is not the “problem” addressed in claim 1 and as indicated above, the problem is “measuring level of CO over a set time interval to indicate a trend  building of CO levels” and Grace provide a solution for that as indicated in the rejection (See rejection of claim 1 in the Final Rejection dated 06/15/2020).

The combination of Cristoforo and Grace does not render claims 1,12, and 16 prima facie obvious and should be reversed.
Appellant argue Grace teach a CO/NO ratio and that does not indicate a trend of building CO levels over a set time interval. Because the CO/NO ratio could increase or decrease based on the NO levels while 
Examiner respectfully disagrees: While the ratio does potentially could have a scenario where a high or low ratio could not indicate a trend of building CO levels over a set time interval, it also have the scenario where a high or low ratio could indicate a trend of building CO levels over a set time interval. Furthermore, as shown by the process depicted in Fig. 2. After the CO/NO ration is determine, the processed proceed to calculate diesel contribution to CO and residual CO and if said measurement are above a predetermine threshold, a fire alarm is trigger, which, on the broadest reasonable interpretation, also teaches indicate trend of building CO levels over a set time interval.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        
Conferees:
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689  
                                                                                                                                                                                                      /QUAN-ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.